

115 S1710 IS: Close Big Oil Tax Loopholes Act
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1710IN THE SENATE OF THE UNITED STATESAugust 2, 2017Mr. Menendez (for himself, Mr. Blumenthal, Mr. Leahy, Mr. Whitehouse, Mr. Schumer, Mr. Nelson, Mr. Franken, Mrs. Shaheen, Mr. Peters, Ms. Hassan, Mr. Cardin, Mr. Reed, Mrs. Murray, Mr. Durbin, Ms. Stabenow, Ms. Klobuchar, Mrs. Feinstein, Mr. Merkley, Mr. Markey, Ms. Hirono, Ms. Harris, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reduce the Federal budget deficit by closing big oil tax loopholes, and for other purposes.
	
		1.Short
			 title; table of contents
			(a)Short
 titleThis Act may be cited as the Close Big Oil Tax Loopholes Act.
			(b)Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Close big oil tax loopholesSec. 101. Modifications of foreign tax credit rules applicable to major integrated oil companies which are dual capacity taxpayers.Sec. 102. Limitation on section 199 deduction attributable to oil, natural gas, or primary products thereof.Sec. 103. Limitation on deduction for intangible drilling and development costs; amortization of disallowed amounts.Sec. 104. Limitation on percentage depletion allowance for oil and gas wells.Sec. 105. Limitation on deduction for tertiary injectants.Sec. 106. Modification of definition of major integrated oil company.TITLE II—Outer Continental Shelf oil and natural gasSec. 201. Repeal of outer Continental Shelf deep water and deep gas royalty relief.TITLE III—MiscellaneousSec. 301. Deficit reduction.Sec. 302. Budgetary effects. IClose big oil tax loopholes 101.Modifications of foreign tax credit rules applicable to major integrated oil companies which are dual capacity taxpayers (a)In generalSection 901 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:
					
						(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
							(1)General
 ruleNotwithstanding any other provision of this chapter, any amount paid or accrued by a dual capacity taxpayer which is a major integrated oil company (within the meaning of section 167(h)(5)) to a foreign country or possession of the United States for any period shall not be considered a tax—
 (A)if, for such period, the foreign country or possession does not impose a generally applicable income tax, or
 (B)to the extent such amount exceeds the amount (determined in accordance with regulations) which—
 (i)is paid by such dual capacity taxpayer pursuant to the generally applicable income tax imposed by the country or possession, or
 (ii)would be paid if the generally applicable income tax imposed by the country or possession were applicable to such dual capacity taxpayer.
									Nothing in this paragraph shall be
				construed to imply the proper treatment of any such amount not in
			 excess of the
				amount determined under subparagraph (B).(2)Dual capacity
 taxpayerFor purposes of this subsection, the term dual capacity taxpayer means, with respect to any foreign country or possession of the United States, a person who—
 (A)is subject to a levy of such country or possession, and
 (B)receives (or will receive) directly or indirectly a specific economic benefit (as determined in accordance with regulations) from such country or possession.
								(3)Generally
 applicable income taxFor purposes of this subsection—
								(A)In
 generalThe term generally applicable income tax means an income tax (or a series of income taxes) which is generally imposed under the laws of a foreign country or possession on income derived from the conduct of a trade or business within such country or possession.
 (B)ExceptionsSuch term shall not include a tax unless it has substantial application, by its terms and in practice, to—
 (i)persons who are not dual capacity taxpayers, and
 (ii)persons who are citizens or residents of the foreign country or possession..
				(b)Effective
			 Date
					(1)In
 generalThe amendments made by this section shall apply to taxes paid or accrued in taxable years beginning after the date of the enactment of this Act.
					(2)Contrary treaty
 obligations upheldThe amendments made by this section shall not apply to the extent contrary to any treaty obligation of the United States.
					102.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary
			 products
			 thereof
				(a)Denial of
 deductionParagraph (4) of section 199(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
						(E)Special rule
 for certain oil and gas incomeIn the case of any taxpayer who is a major integrated oil company (within the meaning of section 167(h)(5)) for the taxable year, the term domestic production gross receipts shall not include gross receipts from the production, refining, processing, transportation, or distribution of oil, gas, or any primary product (within the meaning of subsection (d)(9)) thereof..
				(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
				103.Limitation on
			 deduction for intangible drilling and development costs; amortization of
			 disallowed amounts
				(a)In
 generalSection 263(c) of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(c)Intangible drilling and development costs
				in the case of oil and gas wells and geothermal wells
							(1)In
 generalNotwithstanding subsection (a), and except as provided in subsection (i), regulations shall be prescribed by the Secretary under this subtitle corresponding to the regulations which granted the option to deduct as expenses intangible drilling and development costs in the case of oil and gas wells and which were recognized and approved by the Congress in House Concurrent Resolution 50, Seventy-ninth Congress. Such regulations shall also grant the option to deduct as expenses intangible drilling and development costs in the case of wells drilled for any geothermal deposit (as defined in section 613(e)(2)) to the same extent and in the same manner as such expenses are deductible in the case of oil and gas wells. This subsection shall not apply with respect to any costs to which any deduction is allowed under section 59(e) or 291.
							(2)Exclusion
								(A)In
 generalThis subsection shall not apply to amounts paid or incurred by a taxpayer in any taxable year in which such taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)).
								(B)Amortization of
 amounts not allowable as deductions under subparagraph (A)The amount not allowable as a deduction for any taxable year by reason of subparagraph (A) shall be allowable as a deduction ratably over the 60-month period beginning with the month in which the costs are paid or incurred. For purposes of section 1254, any deduction under this subparagraph shall be treated as a deduction under this subsection..
				(b)Effective
 dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2017.
				104.Limitation on percentage depletion
			 allowance for oil and gas wells
 (a)In generalSection 613A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(f)Application with respect to major
 integrated oil companiesIn the case of any taxable year in which the taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)), the allowance for percentage depletion shall be zero..
				(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
				105.Limitation on
			 deduction for tertiary injectants
				(a)In
 generalSection 193 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
						(d)Application
				with respect to major integrated oil companies
							(1)In
 generalThis section shall not apply to amounts paid or incurred by a taxpayer in any taxable year in which such taxpayer is a major integrated oil company (within the meaning of section 167(h)(5)).
							(2)Amortization of amounts not allowable as
 deductions under paragraph (1)The amount not allowable as a deduction for any taxable year by reason of paragraph (1) shall be allowable as a deduction ratably over the 60-month period beginning with the month in which the costs are paid or incurred..
				(b)Effective
 dateThe amendment made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2017.
				106.Modification
			 of definition of major integrated oil company
				(a)In
 generalParagraph (5) of section 167(h) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
						(C)Certain
 successors in interestFor purposes of this paragraph, the term major integrated oil company includes any successor in interest of a company that was described in subparagraph (B) in any taxable year, if such successor controls more than 50 percent of the crude oil production or natural gas production of such company..
				(b)Conforming
			 amendments
					(1)In
 generalSubparagraph (B) of section 167(h)(5) of the Internal Revenue Code of 1986 is amended by inserting except as provided in subparagraph (C),  after For purposes of this paragraph,.
					(2)Taxable years
 testedClause (iii) of section 167(h)(5)(B) of such Code is amended—
 (A)by striking does not apply by reason of paragraph (4) of section 613A(d) and inserting did not apply by reason of paragraph (4) of section 613A(d) for any taxable year after 2004, and
 (B)by striking does not apply in subclause (II) and inserting did not apply for the taxable year.
						(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
				IIOuter
			 Continental Shelf oil and natural gas
			201.Repeal of
			 outer Continental Shelf deep water and deep gas royalty relief
				(a)In
 generalSections 344 and 345 of the Energy Policy Act of 2005 (42 U.S.C. 15904, 15905) are repealed.
 (b)AdministrationThe Secretary of the Interior shall not be required to provide for royalty relief in the lease sale terms beginning with the first lease sale held on or after the date of enactment of this Act for which a final notice of sale has not been published.
				IIIMiscellaneous
			301.Deficit
 reductionThe net amount of any savings realized as a result of the enactment of this Act and the amendments made by this Act (after any expenditures authorized by this Act and the amendments made by this Act) shall be deposited in the Treasury and used for Federal budget deficit reduction or, if there is no Federal budget deficit, for reducing the Federal debt in such manner as the Secretary of the Treasury considers appropriate.
			302.Budgetary
 effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.